DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:
(line 2) “in response to the concentration being lower than a pre-determined threshold level” should be changed to “in response to the concentration being higher than a pre-determined threshold level”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication device configured to communicate” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (6,343,653).
As concerns claim 1, Mason shows a wellhead system (30), comprising: a wellhead (17); a tank of corrosion inhibitor chemical (37; claim 6); and an ejector device (33) comprising: a high pressure nozzle (47) connected to the wellhead through a first flowline (29, 29A); a low pressure nozzle (50) connected to the tank of the corrosion inhibitor chemical through a second flowline (38); and wherein the ejector device is configured to generate a gas and chemical mixture fluid (claim 1) that exits (29B) the ejector device and flows downstream of the wellhead system (Fig. 1).
As concerns claim 2, Mason shows wherein the ejector device further comprises: a converging nozzle (48) distal to the high pressure nozzle and the low pressure nozzle, wherein the converging nozzle is configured to convert a pressure of fluid from the first flowline to create a low pressure zone that provides a motive gas to entrain fluid from the second flowline such that the gas and chemical mixture fluid is created (Fig. 2).
As concerns claim 3, Mason shows wherein the fluid from the second flowline contains sufficient dose of a corrosion inhibitor chemical to protect pipelines downstream of the wellhead system from corrosion (Fig. 1).
As concerns claim 4, Mason shows wherein the converging nozzle is configured to increase a fluid velocity of the fluid from the first flowline such that a high static pressure of the fluid from the first flowline is transformed into a velocity pressure that results in the low pressure zone (Fig. 2).
As concerns claim 5, Mason shows wherein the ejector device further comprises a diffuser section (49) located distal to the converging nozzle (Fig. 2).
As concerns claim 6, Mason shows wherein the diffuser section comprises a diverging nozzle (49) configured to reduce a velocity of the gas and chemical mixture fluid and increase a pressure of the gas and chemical mixture fluid such that the gas and chemical mixture fluid is re-compressed before exiting the ejector device (Fig. 2).
As concerns claim 7, Mason shows wherein the gas and chemical mixture fluid exits (29B) the ejector device to reach facilities downstream of the wellhead system (Fig. 1).
As concerns claim 8, Mason shows wherein the tank of corrosion inhibitor chemical comprises a restriction orifice (42).
As concerns claim 9, Mason shows wherein the restriction orifice is configured to restrict a dosage of the corrosion inhibitor chemical being released at the ejector device (Fig. 1).
As concerns claim 10, Mason shows wherein the restriction orifice is configured to avoid an over-dosage of the corrosion inhibitor chemical being released at the ejector device (Fig. 1).
As concerns claim 11, Mason shows a pressure choke valve (31) connected to the wellhead through a third flowline (28).
As concerns claim 12, Mason shows wherein the pressure choke valve is configured to drop a pressure of fluid from the third flowline (Fig. 1).
As concerns claim 13, Mason shows wherein the ejector device is located upstream of the pressure choke valve (Fig. 1).
As concerns claim 14, Mason shows wherein the ejector device is without a rotating component (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. and further in view of Mackenzie et al. (9,359,677).
As concerns claim 15, Mason discloses the claimed invention except for a communication device configured to communicate data encoding a measured concentration of the corrosion inhibitor chemical in the gas and chemical mixture fluid.  Mackenzie teaches a communication device configured to communicate data encoding a measured concentration of a corrosion inhibitor chemical in a gas and chemical mixture fluid (claim 1 & 2).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mason, as taught by Mackenzie, to monitor the concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system for the expected benefit of maintaining an effective concentration to maximize protection and minimize the overuse of the inhibitor.  Thus, one of ordinary skill in the art would have recognized that monitoring the concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the wellhead system design.
As concerns claim 16, Mason shows a method, comprising: providing a corrosion inhibitor chemical (37; claim 6) in a mixture fluid (29B) exiting a wellhead system (30); and controlling (42) a dose of the corrosion inhibitor chemical being released at an ejector device (33) of the wellhead system such that the concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system is within a pre-determined range (Fig. 1; col 5, ln 8-20; col 6, ln 5-7).  Mason discloses the claimed invention except for accessing data encoding a measurement of a concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system.  Mackenzie teaches accessing data encoding a measurement of a concentration of a corrosion inhibitor chemical in a mixture fluid exiting a wellhead system; and controlling a dose of the corrosion inhibitor chemical being released at the wellhead system such that the concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system is within a pre-determined range (claim 1 & 2).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mason, as taught by Mackenzie, to monitor the concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system for the expected benefit of maintaining an effective concentration to maximize protection and minimize the overuse of the inhibitor.  Thus, one of ordinary skill in the art would have recognized that monitoring the concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the wellhead system design.
As concerns claim 17, the combination teaches in response to the concentration being lower than a pre-determined threshold level, enlarging an opening of a restriction orifice (Mason: 42) at a tank (Mason: 37) of the corrosion inhibitor chemical such that a quantity of the corrosion inhibitor chemical being released at the ejector device of the wellhead system is increased (Mason: Fig. 1; col 5, ln 8-20; col 6, ln 5-7; Mackenzie: claim 1 & 2).
As concerns claim 18, the combination teaches in response to the concentration being higher than a pre-determined threshold level, reducing an opening of a restriction orifice (Mason: 42) at a tank (Mason: 37) of the corrosion inhibitor chemical such that a quantity of the corrosion inhibitor chemical being released at the ejector device of the wellhead system is decreased (Mason: Fig. 1; col 5, ln 8-20; col 6, ln 5-7; Mackenzie: claim 1 & 2).
As concerns claim 19, the combination discloses the claimed invention except for applying renewable energy to power at least one piece of active equipment of the wellhead system, wherein the renewable energy is harvested onsite at the wellhead system.  The examiner takes official notice that it is old and well known in the art to use renewable energy to power equipment of a wellhead system, and harvest the renewable energy onsite at the wellhead system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized renewable energy to power equipment of the wellhead system, and harvested the renewable energy onsite at the wellhead system for the expected benefit of reducing the need for conventional power sources, which provides savings in cost and energy for the well operation.  Thus, one of ordinary skill in the art would have recognized that using renewable energy to power equipment of the wellhead system, and harvesting the renewable energy onsite at the wellhead system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 20, the combination teaches monitoring the concentration of the corrosion inhibitor chemical in the mixture fluid exiting the wellhead system (Mackenzie: claim 1 & 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679